Citation Nr: 1031438	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-14 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability. 

2.  Entitlement to service connection for skin cancer, to include 
as a result of in-service exposure to ionizing radiation.  

3.  Entitlement to service connection for skin rashes, to include 
as a result of in-service exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to June 1949.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 decision rendered by the Muskogee, 
Oklahoma Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In July 2010, the Veteran testified before the undersigned Acting 
Veterans Law Judge at a videoconference hearing.  A transcript of 
the proceeding is of record.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted prior to 
adjudicating the claims on appeal.  

In McLendon v. Nicholson the United States Court of Appeals for 
Veterans Claims (Court) held that the Secretary must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, or 
disease occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) there is insufficient competent 
medical evidence on file for the Secretary to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See 
also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The 
third prong, which requires that the evidence of record 
"indicate" that the claimed disability or symptoms "may be" 
associated with the established event, is a low threshold.  
McLendon, at 83 (2006).

With respect to the left shoulder claim, the Veteran alleges that 
a current left shoulder disability is related to an injury during 
service.  Specifically, he states that he twisted his left ankle, 
which caused him to fall on his left shoulder.  He has submitted 
a July 2009 treatment record from R. G., M.D., indicating that he 
has current left shoulder arthritis and a chronic rotator cuff 
tear.  The history section of the record includes the Veteran's 
reports of ongoing left shoulder pain since 1947 and a statement 
that he fell and injured his shoulder while in the service.  His 
service treatment records document an injury to the left ankle, 
as alleged.  They are silent, however, with respect to any 
associated left shoulder injury.  Nevertheless, given the 
Veteran's credible lay testimony, as well as the private 
treatment record which can be read to "indicate" that the 
current left shoulder condition is related to service, the Board 
finds that the McLendon factors, above, are met, and that the 
Veteran should be afforded a  VA medical examination.  

With respect to the dermatological claims, the Veteran alleges 
that a skin condition manifested by dry spots and rashes was 
initially manifested shortly following his discharge from 
service.  He states that the dry spots were on his torso and that 
he self-treated them over the years by scraping them off with a 
knife.  In addition, he alleges that skin cancer was due exposure 
to ionizing radiation while working in Japan from 1946 to 1948.  
During the recent hearing, the Veteran reported that he had only 
recently sought medical treatment.  He stated that he had a 
definitive diagnosis of skin cancer.  He also reported that he 
was scheduled to undergo surgery for the skin rash in July 2010.  

Records of treatment for a skin condition, including skin cancer, 
are not associated with the Veteran's claims file.  The 
importance of these records was discussed at the July 2010 
hearing.  However, the Veteran has yet to supply them.  See 
generally Bryant v. Shinseki, 23 Vet. App. (2010) (describing the 
hearing officer's duty to fully explain the issues and suggest 
the submission of evidence that may have been overlooked).  

The Board takes this opportunity to advise the Veteran that 
Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current disability.  
In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Here, medical evidence is required before a determination may be 
made that the Veteran has skin cancer.  His lay testimony alone 
is not sufficient.  Hence, the Board finds that the Veteran 
should be afforded an additional opportunity to provide the 
identified relevant private records or provide the appropriate 
release form so that VA may assist him in obtaining the records 
on his behalf.  

In addition, the identification of the type of skin cancer may 
allow for the application of certain presumptions under law or 
trigger additional duties on behalf of VA to assist the Veteran 
in the development of his claim.  For example, there are certain 
types of cancer that are presumptively service connected specific 
to radiation-exposed veterans under 38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  In addition, direct service connection may be 
established under 38 C.F.R. § 3.303(d) by showing that the 
disease or malady was incurred during or aggravated by service.  
Finally, service connection may be established under 38 C.F.R. § 
3.303(d) with the assistance of the procedural advantages 
prescribed in 38 C.F.R. § 3.311, if the condition at issue is a 
"radiogenic disease."  See 38 C.F.R. § 3.311(b)(2),(4) (2009).  

As such, as noted during the hearing, the importance of these 
records cannot be overstated.  The Veteran is reminded, however, 
that it remains his responsibility to submit evidence to support 
his claims.  38 U.S.C.A. § 5107(a).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ask the Veteran to identify any health 
care providers who rendered post-service left 
shoulder and/or dermatological (e.g., skin 
cancer or skin rash) treatment to him.  He 
should be requested to sign the appropriate 
releases and or authorizations permitting VA 
to obtain any private medical records that he 
references.

2.  In any event, obtain copies of records of 
left shoulder and/or dermatological (e.g., 
skin cancer or skin rash) treatment that the 
Veteran's may have received from the Oklahoma 
City VA Medical Center since March 2009.  If 
any records are unavailable or do not appear 
to exist, please document the file to that 
effect.  

3.  Also, procure the Veteran's service 
personnel records from the appropriate 
service department.  

4.  If evidence is received documenting 
current treatment for skin cancer, conduct 
any additional development as specified in 
38 C.F.R. § 3.311 for claims based on 
exposure to ionizing radiation.  

5.  In addition, schedule the Veteran for a 
VA orthopedic examination to determine the 
nature, extent, and etiology of any left 
shoulder disability diagnosed on evaluation.  
Prior to the examination, the claims folder 
must be made available to the examiner for 
review.  The examiner should set forth all 
examination findings, along with the complete 
rationale for the conclusions reached in the 
examination report.  

The examiner must provide an opinion as to 
whether any left shoulder disability found is 
at least as likely as not (i.e., a 50 percent 
probability or better) the result of service 
or any incident therein.  

6.  Also, in the event that the Veteran does 
not report for the aforementioned VA 
orthopedic examination, documentation must be 
obtained which shows that notice scheduling 
the examination was sent to his last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

7.  In the event that the Veteran reports for 
the VA orthopedic examination, the RO must 
review the examination report to ensure that 
it is in complete compliance with the 
directives of this remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures at once.  

8.  Thereafter, readjudicate the issues on 
appeal.  If the benefits sought on appeal 
remain denied, the RO should issue a 
supplemental statement of the case and afford 
the Veteran and his representative an 
appropriate opportunity to respond before the 
case is returned to the Board for further 
appellate action.

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2009).  He has the right to submit additional 
evidence and argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


